Citation Nr: 1811913	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement for service connection for pulmonary embolisms (claimed as blood clots in lungs).

2.  Service connection for epilepsy (claimed as seizures due to car accident). 

3.  Service connection for a left hip condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran had active service September 1986 to September 1989. The Board notes that the Veteran testified to additional service in the Tennessee National Guard from 1990 to 2000. The Veteran's service treatment records (STRs) reflect an incomplete National Guard record and are requested on remand.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

VA treatment records were added to the record subsequent to the issuance of the October 2014 Statement of the Case (SOC). In January 2017, the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015). 

The issues of entitlement for service connection for epilepsy (claimed as seizures due to car accident) and service connection for a left hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pulmonary embolism (claimed as blood clots in the lungs) was not shown in service and is not otherwise related to service or a service connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a pulmonary embolism are not satisfied. 38 U.S.C. §§ 1110,1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records, and VA treatment records have been obtained.  

No VA examination was requested in relation to the issue of service connection for pulmonary embolism (claimed as blood clots in lungs).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c) (4).  The third factor, in particular, has a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case, as there is no credible lay evidence or competent medical evidence that even suggests that the Veteran's pulmonary embolisms may be the result of his military service. Thus remand for a VA examination is not necessary.

To this end, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability. See McLendon, 20 Vet. App. at 81.  Here, the only evidence supporting the Veteran's contention are his own statements and testimony, which are insufficient to trigger the need for a VA examination.

While Social Security Administration (SSA) records are being sought on remand, there is no suggestion that they even might assist the Veteran in bolstering his claim for service connection that is being denied here.  The Veteran is alleging that his pulmonary embolisms that undisputedly began years after service were the result of his military service.  He has not suggested that any medical professional has ever made this link and therefore, even if records were obtained, there is no reasonable possibility that they would assist this particular claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
      II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2); 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a disability which is aggravated by a service connected disability.

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability. Wallin v. West, 11 Vet. App. 509 (1998). Here, the Veteran is not currently service connected for any disabilities. As such, there is not a basis for secondary service connection in this case.

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. § 101 (21) and (24) 38 C.F.R. § 3.6(a) and (d).

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C. §§ 101 (24), 106, 1110, 1131.

Pulmonary Embolism

The Veteran claims service connection for pulmonary embolism (claimed as blood clots) is warranted. Specifically, the Veteran testified that he was in a car accident in 2000 while on active duty for training for the National Guard. He asserts that his pulmonary embolism condition, occurred in 2012 and about ten years after the accident. The Veteran stated the claimed condition was due to the car accident because he did not have a blood clot before the accident. 

The Board notes that the Veteran is not currently service connected for any disabilities. Thus, service connection on a secondary basis is not applicable

Regarding direct service connection, there is no objective evidence that links the Veteran's current pulmonary embolism condition to his active service in the Army from 1986 to 1989 or his reported service in the National Guard from 1990 to 2000.

Service treatment records (STRs) during active service do not show complaint, treatment or diagnosis for pulmonary embolisms and by his own testimony, the pulmonary embolisms did not first occur until years after military service.  Thus, even were complete National Guard STRs to be located, there is no suggestion that they would mention pulmonary embolisms.

A May 2013 treatment note indicated that the Veteran has a history of a pulmonary embolism condition since 2012, which is about ten years after he asserts he was injured in a car accident coming home from inactive duty for training. The Veteran's pulmonary embolism diagnosis is also about ten years after the Veteran testified he separated from the National Guard and over 20 years since he separated from the Army in 1989.  The Veteran's medical record does not show he began treatment for this condition until many after his separation from both periods of service.  

As such, the record contains no diagnosis of pulmonary embolism condition either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current pulmonary embolism condition to his active service, and he has not submitted any medical opinion that even suggests a relationship between his pulmonary embolism conditions his active service.  See Shedden, 381 F.3d 1163, 1167.  Thus, there is no basis for service connection on a direct basis.

Consideration has been given to the Veteran's assertion that his 2012 pulmonary embolism condition was due to his car accident in 2000.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his embolism condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  

Of note, it has not been established that the Veteran was in a motor vehicle accident on the way home from National Guard drills, but even if this were established at a later date, the onset of the pulmonary embolisms was still approximately a decade after the Veteran's service in the National Guard ended, and there is no suggestion that the pulmonary embolisms were the result of any motor vehicle accident.

Thus, the Board finds the criteria for service connection for pulmonary embolism condition have not been met, and the Veteran's claim is denied.


ORDER

Service connection for pulmonary embolisms is denied.





REMAND

The Veteran is seeking service connection for epilepsy (claimed as seizures due to car accident) and a left hip condition. The Veteran testified that he had a car accident in 2000 after leaving drill training at the National Guard. 

The Veteran submitted statements and testified during the November 2016 Board hearing that he served in active duty in the National Guard from 1990 to 2000, which is after his September 1986 to September 1996 active Army service.
The Board notes that Veteran's STRs include documents dated after September 1996 that reference the National Guard. Such as: a May 1994 annual medical certificate signed by the Veteran which states that "failure to provide the requested information will result in medical disqualification for retention in the Army National Guard". In addition, the Veteran's STRs include an April 1991 report of medical history that is signed by military personnel. It is identified as a periodic examination and rates the Veteran as acceptable. No other personnel or STRs relating to the Veteran's National Guard service is noted in the claims file. As such a remand is necessary in order to decide the Veteran's claims, including whether the Veteran served part-time or full-time part and was in active duty for training in the National Guard when the claimed disabilities occurred.

Furthermore, the Veteran also testified that he has private medical records that are in contention with the May 2013 VA medical examination and opinion finding no link between the Veteran's seizure conditions and a 1988 and/or 2003 car accident. Although, the Veteran provided a statement that he was hit in the head with a tire iron, an April 2013 VA treatment note indicated that the Veteran has a past history significant to a seizure disorder following a motor vehicle accident ten years prior. As such, the Board notes that VA's duty to assist under the VCAA includes obtaining medical records, STRs and an examination or medical opinion when necessary.  The Board finds that, for the reasons set forth above, remand is warranted to obtain the Veteran's National Guard Service personnel and treatment records; private treatment records and VA examination and opinions as to whether the Veteran's seizures and a left hip condition may be related to his National Guard military service.
Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain the Veteran's complete National Guard file, including both treatment records and personnel records.  If possible, it should be determined what dates the 313 Tennessee National Guard unit drilled in June, July and August of 2000.

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for seizures and a left hip condition since his Army and National Guard service separation to include Med Hospital in Memphis Tennessee. Obtain all VA treatment records which have not been obtained already. 

Once signed releases are received from the Veteran, obtain all private treatment records to include Doctor Jack Gogo, or Gogol, which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Obtain Social Security Administration (SSA) records.

4.  Conduct any development that logically flows from the above.  

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


